ORDER

PER CURIAM.
Mary Teresa Webb (Appellant) appeals from a judgment of the trial court sustaining the Motion to Dismiss filed by Lori Kisling and Mark Kisling (collectively Respondents) and dismissing Appellant’s cause of action with prejudice by applying the doctrine of collateral estoppel. We have reviewed the briefs of the parties and the record on appeal and conclude that Appellant has not and will not be able to produce evidence to prove the damages elements of her malicious prosecution and civil conspiracy claims. Therefore, summary judgment is appropriate, and the trial court did not err in sustaining Respondents’ Motion to Dismiss. Shores v. Express Lending Services, Inc., 998 S.W.2d 122, 126 (Mo.App. E.D.1999); ITT Commercial Fin. Corp. v. Mid-Am. Marine Supply Corp., 854 S.W.2d 371, 381 (Mo. banc 1993). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).1

. Appellant’s Motion to Strike Respondents’ supplemental transcript is denied as moot. *747Respondents did not file a supplemental transcript by the time the case was taken under submission.